Citation Nr: 0119449	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  96-27 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
arthritis, right knee, status post repair of anterior 
cruciate ligament, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
August 1983.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 rating decision of 
the Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

In August 2000, the Board of Veterans' Appeals (Board) 
remanded the case for additional development. 


REMAND

As noted in the previous remand, the veteran alleged, in 
statements received by VA in September 1995 and March 1996, 
that he was to have surgery in September 1995, and that he 
had recent private treatment records relevant to his right 
knee condition.  He also subsequently indicated that these 
records are pertinent to his claim.  Specifically, a VA 
orthopedic note of September 1995 showed that the veteran 
then desired surgery, but wished to arrange for it himself.  
A subsequent VA treatment record, dated March 1996, shows 
that he declined an orthopedic clinic referral, and stated 
that he preferred to return to his private orthopedist.  
These private treatment records have not been associated with 
the claims file.  

Because these records would be of significant probative value 
in evaluating the claim, the Board determined that the RO 
should ask the veteran to provide the name(s) and place(s) of 
private treatment, and execute the appropriate releases.  The 
previous remand also noted that the veteran failed to report 
to numerous VA scheduled examinations, but that he had listed 
an address on a VA Form 21-4138 dated March 1999, that was 
different from that which was previously of record.  

Accordingly, the previous remand directed the RO to ascertain 
the veteran's current address, and to communicate that 
information to the VAMC where a VA examination was to be 
conducted.  The RO was also obtain a copy of the notice 
notifying the veteran of the exact date and time of his 
scheduled examination, and to associate that notice with the 
veteran's claims file.

The record indicates that the veteran failed to report for 
scheduled examinations in December 2000 and January 2001.  
The RO wrote the veteran in September 2000 requesting 
information as to private treatments, and informing him of 
the consequences of not reporting for VA examinations.  
Additionally, a supplemental statement of the case was sent 
in February 2001.  However, both of these communications 
appear to have been sent to the veteran's previous address of 
record.  The March 1999 Form 21-4138, noted above, contained 
a different address, and in September 2000, the RO used yet a 
third address for a notification letter to the veteran on 
another issue.  There is no documentation in the record as to 
which is the proper current address of the veteran.  Based 
upon the foregoing, it is not clear whether he ever received 
notification of the scheduled examinations or the request for 
information.  

Unfortunately, the case must again be remanded in order for 
the RO to document in the claims folder the veteran's proper 
current address, as well as copies of letter(s) informing him 
of scheduled examinations and requests for information.

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO must obtain the veteran's 
correct address, and document in the 
claims folder that information.  The RO 
must communicate this information to the 
VAMC when scheduling him for an 
examination.  

3.  The RO should schedule the veteran 
for an examination by a VA orthopedist to 
determine the nature and extent of any 
right knee pathology.  The entire claims 
folder and a copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to the examination.  The 
examination report should contain 
detailed accounts of all manifestations 
of joint pathology found to be present.  
All necessary tests, including X-ray 
studies of the knee, should be conducted 
and the examiner should review the 
results of the testing prior to 
completion of the report.  Special 
attention should be given to the presence 
or absence of pain, any limitation of 
motion, instability and weakness.  The 
examination report should include 
descriptions of the effect, if any, of 
the veteran's pain on the function and 
movement of the right knee.  The report 
of examination should include complete 
rationale for the conclusions reached.

4.  The RO should also obtain a copy of 
the notice sent to the veteran notifying 
him of the date and time of his scheduled 
examination, and whether he did indeed 
report.  The RO should also inform the 
veteran of the consequences of failure to 
report to a VA examination.

5.  The RO should request that the 
veteran provide the names and addresses 
of all private physicians he has seen for 
his right knee disorder, along with the 
duly authorized releases.  If these 
attempts are unsuccessful, the RO shall 
document the unsuccessful attempts and 
associate the documentation with the 
veteran's claims folder.

6.  Following completion of the above, 
the RO should review the veteran's claim 
with regard to the additional evidence 
obtained.  In this regard, the RO should 
note that the VA Office of General 
Counsel has issued a precedent opinion 
regarding multiple ratings for arthritis 
and other musculoskeletal disabilities.  
The General Counsel held that a single 
musculoskeletal disability may receive 
separate ratings under the diagnostic 
codes for arthritis (5003 and/or 5010) 
and under diagnostic codes which rate 
musculoskeletal disabilities under 
criteria other than limitation of motion, 
specifically, 5257). VAOGPREC 23-97.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case and with a 
reasonable period of time within which to 
respond thereto.  The case should then be 
returned to the Board for further review, 
as appropriate.

No action is required by the veteran until he receives 
further notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the claim 
addressed in this Remand.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




